J-S74026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                      v.                       :
                                               :
                                               :
    RONALD WILLIAMS                            :
                                               :
                Appellant                      :   No. 275 EDA 2017

                  Appeal from the PCRA Order January 6, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008316-2009


BEFORE: BOWES, J., LAZARUS, J., and RANSOM, J.

MEMORANDUM BY LAZARUS, J.:                           FILED DECEMBER 05, 2017

        Ronald Williams appeals from the order, entered in the Court of Common

Pleas of Philadelphia County, denying his petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. § 9541-9546. After careful review,

we affirm.

        In November 2008, parole agents found Williams in possession of

narcotics and multiple firearms; he was also mistreating pit bulls that were

being trained to participate in illegal dog fighting. Williams was arrested and

charged with possession with intent to deliver a controlled substance, 1 a

violation of the Uniform Firearms Act,2 and animal fighting.3     On February 2,
____________________________________________


1   35 P.S. § 780-113(a)(30).

2   18 Pa.C.S. § 6105(a)(1).

318 Pa.C.S. § 5511. Section 5511 has since been repealed. See Act 2017-
10 (H.B. 1238), P.L. 215, § 3, approved June 28, 2017, eff. August 28, 2017.
J-S74026-17



2011, Williams entered a negotiated guilty plea to all charges and was

sentenced to an aggregate term of imprisonment of 6-12 years. He filed no

post-sentence motions or direct appeal. On August 16, 2011, Williams filed a

pro se PCRA petition, which was amended by counsel. After an evidentiary

hearing, the court denied his petition. Williams appealed that decision; our

Court affirmed the dismissal of his petition.       See Commonwealth v.

Williams, No. 2962 EDA 2013 (unpublished memorandum) (Pa. Super. filed

Nov. 7, 2014). On March 19, 2015, Williams filed the instant pro se PCRA

petition, his second.     Counsel was appointed and filed a supplemental

amended petition on Williams’s behalf. On November 9, 2016, the trial court

issued notice of its intent to dismiss the petition without a hearing, pursuant

to Pa.R.Crim.P. 907.     On January 6, 2017, the court dismissed Williams’s

petition.

      Williams filed a timely notice of appeal; he presents the following issues

for our consideration:

      (1)   Whether the court erred in denying [Williams’s] PCRA
            petition without an evidentiary hearing on the issues raised
            in the amended PCRA petition regarding tr[ia]l counsel’s
            ineffectiveness.

      (2)   Whether the court erred in not granting relief on the PCRA
            petition.

      The standard of review of an order denying a PCRA petition is whether

that determination is supported by the evidence of record and is free of legal

error. Commonwealth v. Johnston, 42 A.3d 1120, 1126 (Pa. Super. 2012).



                                     -2-
J-S74026-17



The PCRA court’s findings will not be disturbed unless there is no support for

the findings in the certified record. Id. Moreover, a court has the discretion

to dismiss a petition without a hearing when the court is satisfied that there

are no genuine issues concerning any material fact, the defendant is not

entitled to post-conviction collateral relief, and no legitimate purpose would

be served by further proceedings. See Pa.R.Crim.P. 907.

      Instantly, Williams’s judgment of sentence became final for purposes of

the PCRA on March 4, 2011, when the time expired for him to file a direct

appeal. See Pa.R.A.P. 903. Thus, he had until March 4, 2012, to file a timely

PCRA. His current petition was not filed until March 19, 2015, thus is it is

patently   untimely.     See       42    Pa.C.S.A.   §    9545(b)(3);   see   also

Commonwealth v. Alcorn, 703 A.2d 1054 (Pa. Super. 1997) (generally,

petition for PCRA relief, including second or subsequent petition, must be filed

within one year of date judgment is final).

      There are, however, exceptions to the PCRA’s time requirement, set

forth at 42 Pa.C.S.A. § 9545(b)(1)(i),(ii), and (iii). Where the petition alleges,

and the petitioner proves, that an exception to the time for filing the petition

is met, the petition will be considered timely.          These exceptions include

interference by government officials in the presentation of the claim, newly

discovered facts or evidence, and an after-recognized constitutional right.

See Commonwealth v. Gamboa-Taylor, 753 A.2d 780, 783 (Pa. 2000). A

PCRA petition invoking one of these exceptions must “be filed within 60 days

of the date the claims could have been presented.” Id.; see also 42 Pa.C.S.A.

                                        -3-
J-S74026-17



§ 9545(b)(2). The timeliness requirements of the PCRA are jurisdictional in

nature and, accordingly, a PCRA court cannot hear untimely petitions.

Commonwealth v. Robinson, 837 A.2d 1157 (Pa. 2003).

      Williams claims that he has pled and proven the newly-discovered facts

exception to the PCRA, 42 Pa.C.S. § 9545(b)(1)(ii), and the PCRA’s

governmental interference exception, id. § 9545(b)(1)(i).                   Specifically,

Williams claims that the Commonwealth had a continued duty to disclose that

former   Philadelphia     Police   Officer     Michael   Spicer,   who   was    on   the

Commonwealth’s trial witness list in his case, had been under investigation

from 2006-2012 for suspected corruption.                 Williams contends that the

evidence would have compelled a different result at his trial, that he was

“entitled to it for impeachment purposes,” Appellant’s Brief, at 19, and that

had he been aware of the evidence, he would not have pleaded guilty. Id. at

20.

      Here, Williams filed his pro se petition on March 19, 2015. To meet

either section 9545(b)(1) exception, the petition must be filed “within 60 days

of the date the claim could have been presented.” 42 Pa.C.S. § 9545(b)(2).

Williams asserts that he filed his petition well within 60 days of the discovery

of the new evidence when “on or about February 23, 2015, as a result of an

investigation by [his] private investigator, . . . [he] discovered that the

Philadelphia   District    Attorney’s        Office   had   not    turned    over    the

Commonwealth’s witness list which shows that . . . Spicer was schedule to

testify at [his] trial . . . and that he was under several investigations from

                                         -4-
J-S74026-17



2006 to 2012.” Appellant’s Brief, 18-19.         Williams does not explain why, in

the exercise of due diligence, he could not have obtained a copy of the

Commonwealth’s witness list prior to this date. Thus he has failed to prove a

timeliness exception under the PCRA.

       Moreover, Williams’s contention that he would not have pleaded guilty

if he had been privy to the impeachment evidence about Officer Spicer, is also

not compelling.        The prosecution is not required to disclose potential

impeachment evidence prior to entering into a plea agreement with a

defendant. United States v. Ruiz, 536 U.S. 622 (2002).

       Having determined that are no genuine issues concerning any material

fact, that Williams is not entitled to post-conviction collateral relief, and that

no legitimate purpose would be served by further proceedings, the PCRA court

properly declined to hold an evidentiary hearing on Williams’s petition.

Pa.R.Crim.P 907. Moreover, because Williams’s untimely petition does not

prove any section 9545(b)(1) exception, the court’s decision to dismiss the

petition is supported by the evidence of record and is free of legal error.

Johnston, supra.

       Order affirmed.4
____________________________________________


4 We note that even if Williams’s petition were timely filed, he would not
succeed in proving an after-discovered evidence claim under the PCRA where
Williams would be using the allegations against Officer Spicer to attack the
officer’s credibility for impeachment purposes. See 42 Pa.C.S. § 9543(a)(2);
see also Commonwealth v. Burton, 158 A.3d 618 (Pa. 2017) (to prevail on
after-discovered evidence claim under PCRA, evidence must not be used solely



                                           -5-
J-S74026-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/2017




____________________________________________


to impeach credibility). Moreover, we would also be hard pressed to ascertain
how the use of the evidence would have resulted in a different verdict, had
Williams withdrawn his plea and gone to trial, where he has not alleged how
Officer Spicer was in any way connected to his arrest or prosecution. Based
on the large quantity of drugs and drug paraphernalia found in the residence
where Williams was apprehended, the jury could infer, without the use of a
potential expert narcotic officer, that Williams possessed the drugs with the
intent to deliver.

                                           -6-